Exhibit 10.1

LIMITED LIABILITY COMPANY AGREEMENT

OF

A-M GLOBAL LOGISTICS, LLC
This Limited Liability Company Agreement (this “Agreement”) of A-M GLOBAL
LOGISTICS, LLC, (the "Company") is entered into effective as of October 15, 2014
by A-MARK PRECIOUS METALS, INC., a Delaware corporation as the initial sole
member (the “Initial Member”).
WHEREAS, A-M Global Logistics, LLC was formed by the filing of a Certificate of
Formation with the Secretary of State of the State of Delaware on October 15,
2014 pursuant to and in accordance with the Delaware Limited Liability Company
Act, Title 6 of the Delaware Code, Section 18-101 et seq., as amended from time
to time (the “Act”).
NOW, THEREFORE, the Initial Member agrees as follows:
1.    Name; Certificates; Registered Agent and Registered Office.
(a)    The name of the limited liability company is A-M Global Logistics, LLC.
The term “Members” shall include the Initial Member and persons subsequently
admitted as members in accordance with Sections 10 and 12 of this Agreement.
(b)    Thor Gjerdrum is hereby designated as an “Authorized Person” within the
meaning of the Act, and has executed, delivered and filed the Certificate of
Formation of the Company with the Secretary of State of the State of Delaware.
Upon the filing of the Certificate of Formation with the Secretary of State of
the State of Delaware, her powers as an Authorized Person ceased, and the
Initial Member thereupon became the designated Authorized Person and shall
continue as the designated Authorized Person within the meaning of the Act. The
Initial Member shall execute, deliver and file any other certificates (and any
amendments and/or restatements thereof) necessary for the Company to qualify to
do business in any jurisdiction in which the Company may wish to conduct
business.
(c)    The address of the registered office of the Company in the State of
Delaware is c/o Corporation Service Company, 2711 Centerville Road, Suite 400,
Wilmington, New Castle County, Delaware 19808. The name and address of the
registered agent of the Company for service of process on the Company in the
State of Delaware are c/o Corporation Service Company, 2711 Centerville Road,
Suite 400, Wilmington, New Castle County, Delaware 19808.
2.    Term. The term of the Company shall be unlimited, unless dissolved in
accordance with the Act.
3.    Purpose. The Company is being formed for the purpose of engaging in any
lawful act or activity for which a limited liability company may be formed under
the Act and engaging in any and all activities necessary or incidental to the
foregoing.

1

--------------------------------------------------------------------------------



4.    Initial Member. The name and the business address of the Initial Member
are as listed on Schedule 1 hereto.
5.    Management. The business and affairs of the Company shall be managed by
the Members. The Members shall have the power to do any and all acts necessary
or convenient to or for the furtherance of the purposes described herein,
including all powers, statutory or otherwise, possessed by a Member under the
Act. Notwithstanding anything to the contrary in this Agreement, the Initial
Member has the authority to bind the Company and is authorized to execute and
deliver any document on behalf of the Company without any vote or consent of any
other person or entity.
(a)    The Company may have one or more of the following officers as determined
by the Initial Member from time to time: President, Vice-President, Treasurer,
and other officers the Initial Member may appoint from time to time. Any officer
may be appointed and removed at will by the Initial Member, and shall perform
those functions specified by the Initial Member.
(b)    The Initial Member may appoint, employ or otherwise contract with those
other persons or entities for the transaction of the business of the Company or
the performance of services for or on behalf of the Company, as it shall
determine in its sole discretion.
6.    Capital Contributions. The Initial Member has contributed to the Company
certain amounts, in the form of cash, property or services rendered, or a
promissory note or other obligation to contribute cash or property or to render
services, as described on Schedule 2 hereto.
7.    Additional Contributions. The Members shall contribute to the Company such
additional amounts, as determined by the Members.
8.    Allocation of Profits and Losses. The Company’s profits and losses shall
be allocated in proportion to the capital contributions of the Members.
9.    Distributions. Distributions shall be made to the Members at the times and
in the aggregate amounts determined by the Members. Such distributions shall be
allocated among the Members in the same proportion as their then capital account
balances. Notwithstanding any provision to the contrary contained in this
Agreement, the Company shall not be required to make a distribution to a Member
on account of its interest in the Company if such distribution would violate the
Act or other applicable law.
10.    Transfers. No Member shall, directly or indirectly, sell, transfer,
assign, or otherwise dispose of or encumber its interest, in whole or in part,
in the Company without the prior written consent of all Members, which consent
may be given or withheld in the sole and absolute discretion of each Member.
Upon the receipt of all Members’ consent, pursuant to Section 18-704(a) of the
Act, a transferee shall be admitted to the Company as a substituted member
(“Substituted Member”) upon agreement by such transferee to be bound by the
terms of this Agreement. A Member shall cease to be a Member when the Member has
transferred all such Member’s interests in the Company to one or more
transferees and all such transferees are or become admitted as Substituted
Members.

2

--------------------------------------------------------------------------------



11.    Non-Consensual Transfers. To the fullest extent permitted by law, any
purported transfer of any Member’s interest in the Company not in compliance
with Section 10 shall be null and void, regardless of any notice provided to the
Company, and shall not create any obligation or liability of the Company to the
purported transferee, and any person purportedly acquiring any interest in the
Company purportedly transferred without the prior, written consent required by
Section 10 shall not be entitled to admission to the Company as a Substituted
Member.
12.    Admission of Additional Members. One or more additional Members may be
admitted to the Company with the consent of all of the Members upon agreement by
such additional Members to be bound by this Agreement.
13.    Liability of Members. The Members shall not have any liability for the
obligations or liabilities of the Company, except to the extent provided in the
Act.
14.    Exculpation; Indemnification.
(a)    To the fullest extent permitted under the Act, no Member, officer,
employee, agent, manager, or representative of the Company or any affiliate of
any of the foregoing (exclusive of any collective investment vehicle for which
the Company acts as general partner, manager or investment manager) (each, an
“Indemnified Person”) shall be liable to the Company or any Member for any
liabilities, obligations, losses, damages, fines, taxes and interest and
penalties thereon, claims, demands, actions, suits, proceedings (whether civil,
criminal, administrative, investigative or otherwise), costs, expenses and
disbursements (including legal and accounting fees and expenses, costs of
investigation and sums paid in settlement) of any kind or nature whatsoever,
which may be imposed on, incurred by or asserted at any time against such
Indemnified Person in any way related to or arising out of this Agreement, the
Company or the management, administration, or activities of any Indemnified
Person on behalf of the Company (“Claims and Expenses”) incurred by reason of
any action taken or omitted to be taken by such Indemnified Person in any way
related to or arising out of this Agreement; provided, that the foregoing shall
not relieve the Indemnified Person from liability for any claim and expense to
the extent that it is determined by a final judgment of a court of competent
jurisdiction (from which no further appeal may be taken) to be attributable to
such Indemnified Person’s bad faith or gross negligence. An Indemnified Person
shall be fully protected in relying in good faith upon the records of the
Company and upon such information, opinions, reports or statements presented to
the Company by any person (including, without limitation, a representative of a
person in which the Company has invested) as to matters the Indemnified Person
believes are within such other person’s professional or expert competence and
who, to the extent applicable, has been selected with reasonable care by or on
behalf of the Company, including information, opinions, reports or statements as
to the value and amount of assets, liabilities, profits or losses or any other
facts pertinent to the existence and amount of assets from which distributions
to Members might properly be paid.
(b)    To the fullest extent permitted under the Act, the Company shall

indemnify, defend and hold harmless each of the Indemnified Persons from and
against any and all Claims and Expenses, which may be imposed on, incurred by or
asserted at any time against such

3

--------------------------------------------------------------------------------



Indemnified Person in any way related to or arising out of this Agreement, the
Company, or the management or administration of the Company or in connection
with the business or affairs the Company or the activities of such Indemnified
Person on behalf of the Company; provided, that no Indemnified Person shall be
entitled to indemnification hereunder to the extent it shall have been
determined by a final judgment of a court of competent jurisdiction (from which
no further appeal may be taken) that the claims and expenses are attributable to
such Indemnified Person’s bad faith or gross negligence. The right of
indemnification provided hereby shall not be exclusive of, and shall not affect,
any other rights to which any Indemnified Person may be entitled and nothing
contained in this Section 14(b) shall limit any lawful rights to indemnification
existing independently of this Section 14(b). To the fullest extent permitted
under the Act, the Company shall pay the expenses (including legal fees and
expenses and costs of investigation) incurred by such Indemnified Person in
defending any proceeding as such expenses are incurred by such Indemnified
Person and in advance of the final disposition of such matter.
15.    Tax Status. At all times that the Company has only one Member (who owns
100% of the limited liability company interests in the Company), it is the
intention of the Member that the Company be disregarded as an entity separate
from the member for federal, state, local and foreign income tax purposes and
that the Company be treated for those purposes, but not for purposes other than
taxation, a division of the member.
16.    Dissolution.
(a)    The Company shall dissolve and its affairs shall be wound up upon the
first to occur of the following: (i) the unanimous written consent of the
Members, (ii) at any time there are no members of the Company unless the Company
is continued in accordance with the Act, or (iii) the entry of a decree of
judicial dissolution under Section 18-802 of the Act.
(b)    The bankruptcy (as defined at Sections 18-101 and 18-304 of the Act) of a
Member shall not cause such Member to cease to be a member of the Company and
upon the occurrence of such an event, the business of the Company shall continue
without dissolution.
(c)    In the event of dissolution, the Company shall conduct only such
activities as are necessary to wind up its affairs (including the sale of the
assets of the Company in an orderly manner), and the assets of the Company shall
be applied in the manner, and in the order of priority, set forth in Section
18-804 of the Act.
17.    Separability of Provisions. Each provision of this Agreement shall be
considered separable, and if, for any reason, any provision or provisions herein
are determined to be invalid, unenforceable or illegal under any existing or
future law, such invalidity, unenforceability or illegality shall not impair the
operation of or affect those portions of this Agreement that are valid,
enforceable and legal.
18.    Amendments. This Agreement may not be modified, altered, supplemented or
amended except pursuant to a written agreement executed and delivered by the
Members.

4

--------------------------------------------------------------------------------



19.    Governing Law. This Agreement shall be governed by, and construed under,
the laws of the State of Delaware, all rights and remedies being governed by
said laws.
20.    Sole Benefit of Members. Except as expressly provided in this Agreement,
the provisions of this Agreement are intended solely to benefit the Members and,
to the fullest extent permitted by applicable law, shall not be construed as
conferring any benefit upon any creditor of the Company (and no such creditor
shall be a third-party beneficiary of this Agreement), and no Member shall have
any duty or obligation to any creditor of the Company to make any contributions
or payments to the Company.
[Remainder of Page Intentionally Left Blank]



5

--------------------------------------------------------------------------------

Exhibit 10.1

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, has
duly executed this Agreement as of the date set forth above.
INITIAL MEMBER
A-MARK PRECIOUS METALS, INC.,
a Delaware corporation
 
 
By:
/s/ Thor Gjerdrum
 
Thor Gjerdrum, COO


6

--------------------------------------------------------------------------------

Exhibit 10.1

SCHEDULE 1
Member of A-M Global Logistics, LLC

Name
Address


A-Mark Precious Metals, Inc.
429 Santa Monica Boulevard, Suite 230
Santa Monica, California 90401






7

--------------------------------------------------------------------------------

Exhibit 10.1

SCHEDULE 2
Capital Contributions of Initial Member

Name
Capital Contribution
A-Mark Precious Metals, Inc
$10.00






8